DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-2 and 5-9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the uninterruptible power supply device has a first power feeding mode and a second power feeding mode as an operation mode, in the first power feeding mode, the controller turns on the first switch and turns off the second switch to thereby supply the AC power output by the inverter to the load, in the second power feeding mode, the controller turns off the first switch and turns on the second switch to thereby supply the AC power supplied from the AC power supply to the load, the controller performs switching the operation mode to the first power feeding mode when the controller detects a voltage drop of the AC power supply during execution of the second power feeding mode, the controller, for a prescribed time period from detection of the voltage drop of the AC power supply, causes the converter to perform the reverse conversion to convert the DC power output by the power storage device to the AC power, and controls the reverse conversion in the converter such that an instantaneous value of an AC voltage output from the converter becomes equal to or higher than an instantaneous value of an AC voltage output from the inverter, wherein the prescribed time period is set to have a length of not longer than a 1/2 cycle of an AC voltage supplied from the AC power supply, and the prescribed time period is set to have a length of not shorter than a 1/4 cycle and not longer than the 1/2 cycle of the AC voltage supplied from the AC power supply.”
Regarding claim 6 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the uninterruptible power supply device has a first power feeding mode and a second power feeding mode as an operation mode, in the first power feeding mode, the controller turns on the first switch and turns off the second switch to thereby supply the AC power output by the inverter to the load, in the second power feeding mode, the controller turns off the first switch and turns on the second switch to thereby supply the AC power supplied from the AC power supply to the load, the controller performs switching the operation mode to the first power feeding mode when the controller detects a voltage drop of the AC power supply during execution of the second power feeding mode, the controller, for a prescribed time period from detection of the voltage drop of the AC power supply, causes the converter to perform the reverse conversion to convert the DC power output by the power storage device to the AC power, and controls the reverse conversion in the converter such that an instantaneous value of an AC voltage output from the converter becomes equal to or higher than an instantaneous value of an AC voltage output from the inverter, wherein the second switch is a thyristor switch having a pair of thyristors connected in antiparallel, and wherein the controller, when the controller detects the voltage drop of the AC power supply, turns on the first switch and cuts off a gate signal of the thyristor switch, and controls the reverse conversion in the converter for the prescribed time period.”
Claims 2, 5, 7-9 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836